Betts, J.
(dissenting):
I dissent. The record here disclosed that the bill of Dr. Brooks for some considerable services in relation to the trial of *587one White on an indictment for murder in the second degree was audited and allowed at thirty-seven dollars and forty cents by the board of supervisors at different sessions and it also disclosed that the relator, Dr. Manley, was allowed fifty-two dollars and forty cents by the same board of supervisors in the same case for what is apparently less services than were rendered by Dr. Brooks. Manley was an older practitioner. The particular service for which this relator brings certiorari was a short time spent in court upon parts of two or at the most three days at the village of Norwich, the village in which the relator resided. The fact that for somewhat the same services the board of supervisors allowed a greater amount to some other party is not conclusive here. In fact it shows that the board of supervisors were conscientiously endeavoring to do their duty. They were acting as a board of audit as they were required to act, to use their best endeavors to allow a suitable sum, and only such sum, to the relator as against their county. The district attorney could not and did not attempt to fix what should be allowed to the relator. He said that he would be paid. His bill has been audited. The fact that the relator shortly before the trial attempted to get the district attorney to fix some definite sum which relator would be paid does not commend him or his bill to the court. I think the courts should not be used for such small purposes as to permit a writ of certiorari to obtain five dollars per day for three days’ extra compensation for a doctor for small services of the kind rendered here. It was a matter that was peculiarly within the province of the board of supervisors. Chenango county was unfortunate enough to have one of those modern luxuries, a murder trial, which too frequently swells the tax roll of the county in winch such a situation arises. It is to be presumed that the supervisors did them duty in the premises and nothing appears in this record to show that they did not.
I think the action of the board of supervisors should be affirmed and the writ dismissed, with costs against the relator.
Determination of board of supervisors annulled, with twenty-five dollars costs and disbursements, and matter remitted to them for further audit. ■